             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


                                       *
LORI ANN HOWARD,
                                       *


                                       *
       Plaintiff,
                                       *


             V.                        *               CV 117-079
                                       *


AUGUSTA RICHMOND COUNTY                *
COMMISSION,                            *

       Defendant.                      *
                                       *




                                   ORDER




        This employment discrimination case arises out of Plaintiff

Lori   Ann   Howard's    application     for    employment    with    Defendant

Augusta Richmond County Commission.            Plaintiff alleges she was not

hired because of race and color discrimination in violation of

Title VII, 42 U.S.C. § 2000e, et seq.            Presently before the Court

is Defendant's motion for summary judgment.            (Doc. 42.)



                              I. BACKGROUND


       Plaintiff,     proceeding   pro     se,     filed     this    employment

discrimination case alleging race and color discrimination against

Defendant.        (See Compl., Doc. 1, at 7-10.)           Plaintiff, a black

woman, contends Defendant violated Title VII when it hired Becky

Padgett, a white woman, for the Contract Administrator job for

which Plaintiff believes she was more qualified.              (Id.)
      In March 2014, Defendant posted a job listing for the Contract

Administrator     position    in    Defendant's      Environmental     Services

Department. (Aff. of Lori Videtto (^^Videtto Aff."), Doc. 42-5, Ex.

A.)   After receiving applications for five months. Defendant's

Human Resources Department (^"HR") referred eleven candidates for

the position, three of which were selected for interviews.                 (Id.

SISI 9-10.) On July 29, 2014, Plaintiff, Becky Padgett, and Lakeisha
Howard^ were interviewed by three members of the Environmental

Services Department, including Deputy Director Lori Videtto. (Id.

SISl 3, 10-13.)    The panel unanimously rated Padgett as the best

candidate, and she was offered the Contract Administrator position

the next day.     (Id. 11 20-21, Ex. H.)

      On August 14th, Lori Videtto informed Plaintiff that the

Contractor      Administrator      position    was      offered   to    another

applicant. (Videtto Aff., 1 22, Ex. 1.) On August 30th, Plaintiff
discovered that the offer was made to Padgett.              (PI. Dep., at 81,

101.) Plaintiff previously worked with Padgett and had no negative

feelings   towards    her; Plaintiff simply thought she                was more

qualified for the job.       (Id. at 91-92.)

      Shortly     thereafter.      Plaintiff   requested     HR   review    her

personnel file for anything that may have disqualified her from

receiving an offer.       (Id. at 83-84.)      HR informed Plaintiff they



^ Like Plaintiff, Lakeisha Howard was a black wonian.   (Videtto Aff., 3 10.)

                                       2
found nothing of the sort. (Id. at 83.) Next, Plaintiff contacted

Defendant's Equal Employment Office^ and eventually lodged a formal

complaint of discrimination on January 22, 2015.            (Id. at 84-90.)

The Equal Employment Office investigated and issued a letter to

Plaintiff on March 25, 2015, stating Plaintiff's allegation of

race and color discrimination was ''substantiated."              (Pl.'s Resp.

in Opp'n, Doc. 44-12, Ex. L ("March 25th Letter").)                   Plaintiff

disputed     some   of   the   factual   findings    of   the      report,    but

nevertheless attached it to her complaint as the basis for her

claim.     (See PI. Dep., at 98-99, 116; see also Compl., at 7-10.)

        On April 27, 2015, Plaintiff filed a charge of discrimination

with the Equal Employment Opportunity Commission ("EEOC")                    (EEOC

Charge, Doc. 42-7.)       In the charge. Plaintiff states: "On August

30, 2014, I learned that Becky Padgett (White), a lesser qualified

candidate, was selected for the position instead of me."                     (Id.)

The charge is signed by Plaintiff and is stamped "Received Apr.

27, 2015."     (Id.)     Finally, Plaintiff listed March 25, 2015, as

the last day of discrimination on her charge.              (Id.)     More than

two years later, on May 5, 2017, the EEOC issued Plaintiff a right

to   sue letter.       Plaintiff filed this action        two   months later.




2 The Equal Employment Office is Defendant's internal employment discrimination
office.  It is entirely distinct from the federal government's Equal Employment
Opportunity Commission.
3 Plaintiff authenticated the EEOC Charge during her deposition.    (PI. Dep., at
101.)
(Compl., at 11.)    Now, Defendant moves for summary judgment on

Plaintiff's discrimination claim.   (Doc. 42.)




                         II. LEGAL STANDAED


     Summary judgment is appropriate only if "'there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."    Fed. R. Civ. P. 56(a).    Facts are

"material" if they could affect the outcome of the suit under the

governing substantive law, and a dispute is genuine "if the

evidence is such that a reasonable jury could return a verdict for

the non-moving party."   Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). The Court must view factual disputes in the light

most favorable to the non-moving party, Matsushita Elec. Indus.

Co. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and must draw

"all justifiable inferences in [the non-moving party's] favor."

United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437

(11th Cir. 1991) (en banc) (internal punctuation and citations

omitted).   The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials on file, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).       Because the

standard for summary judgment mirrors that of a directed verdict.
the initial burden of proof required by either party depends on

who carries the burden of proof at trial.     Id. at 323.   ^'When the

moving party has the burden of proof at trial, that party must

show affirmatively the absence of a genuine issue of material fact:

it ^must support its motion with credible evidence that would

entitle it to a directed verdict if not controverted at trial.'"

Four Parcels of Real Prop., 941 F.2d at 1438 (quoting Celotex

Corp., 477 U.S. at 331 (Brennan, J., dissenting)). ''If the moving

party makes such an affirmative showing, it is entitled to summary

judgment unless the nonmoving party, in response, 'comes forward

with significant, probative evidence demonstrating the existence

of a triable issue of fact.'" Id. (quoting Chanel, Inc. v. Italian

Activewear of Fla., Inc., 931 F.2d 1472, 1477 (11th Cir. 1991)).

     When the movant does not carry the burden of proof at trial,

it may satisfy its initial burden in one of two ways — by negating

an essential element of the non-movant's case or by showing that

there is no evidence to prove a fact necessary to the non-movant's

case.    See Clark v. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th

Cir. 1991) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970)

and Celotex Corp., 477 U.S. 317).        The movant cannot meet its

initial burden by merely declaring that the non-moving party cannot

meet its burden at trial.     Id.

        If — and only if — the movant carries its initial burden, the

non-movant must "demonstrate that there is indeed a material issue
of fact that precludes summary judgment."     Id.   When the non-

movant bears the burden of proof at trial, the non—movant must

tailor its response to the method by which the movant carried its

initial burden.   For example, if the movant presented evidence

affirmatively negating a material fact, the non-movant        must

respond with evidence sufficient to withstand a directed verdict
motion at trial on the material fact sought to be negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was ^'overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand

a directed verdict motion at trial based on the alleged evidentiary

deficiency." Id. at 1117. The non-movant cannot carry its burden
by relying on the pleadings or by repeating conclusory allegations
contained in the complaint.    See Morris v. Ross, 663 F.2d 1032,

1033-34 (11th Cir. 1981).     Rather, the non-movant must respond

with affidavits or as otherwise provided by Federal Rule of Civil

Procedure 56.


     The Clerk of Court gave Plaintiff timely notice of Defendant's

summary judgment motion and the summary judgment rules, of the

right to file affidavits or other materials in opposition, and the
consequences of default.      (Doc. 43.)    Therefore, the notice
requirements of Griffith v. Wainwright, 772 F.2ci 822, 825 (11th

Cir. 1985) (per curiam), have been satisfied.



                              III. DISCUSSION


       Defendant's   motion    for   summary     judgment    advances     three

arguments.    Most important among them is that Plaintiff failed to
exhaust her administrative remedies because she filed her charge

of discrimination with the EEOC past the deadline imposed by Title

VII.


       A plaintiff may only pursue a Title VII discrimination claim
after exhausting      her    administrative     remedies.       Wilkerson     v.

Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir. 2001). To exhaust,

a plaintiff must file a timely charge of discrimination with the
EEOC.     42 U.S.C. § 2000e-5(e).       In a non-deferral state, such as

Georgia,4 a plaintiff must file a charge of discrimination with
the EEOC within 180 days of the alleged discrimination. 29 C.F.R.

§ 1626.7(a); Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208,
1214 n.2 (11th Cir. 2001).

        A failure to hire is considered a ''discrete act" that triggers

the 180-day period.         Nat'l R.R. Passenger Corp. v. Morgan, 536
U.S. 101, 114-15 (2002). However, there is some disagreement among

courts about whether the limitation period commences on the day


4 The Eleventh Circuit previously recognized Georgia is a non-deferral state.
See Watson v. Blue Circle, Inc., 324 F.3d 1252, 1258 (llth Cir. 2003); Wilkerson,
270 F.3d at 1317.
the other applicant is hired or the day the employee discovers the

other applicant is hired.       Compare Jakubiak v. Perry, 101 F.3d 23,

27 (4th Cir. 1996) (date the other applicant was hired); with Amini

V. Oberlin Coll., 259 F.3d 493, 498-99 (6th Cir. 2001) (date

applicant learns she was not hired). In the Eleventh Circuit, the

180-day limitations period begins to run from the date ^'the

employee knows or reasonably should know that he or she has been

discriminated against." Hill v. Metro Atlanta Rapid Transit Auth.,

841 F.2d 1533, 1545 (11th Cir. 1988); see also Stafford v. Muscogee

Cnty.    Bd.   of   Educ.,   688   F.2d    1383,   1388   (11th   Cir.   1982)

(limitations period began to run from date the plaintiff knew he

was not hired).

        Here, the limitations period for Plaintiff to file a charge

with the EEOC began on August 30, 2014, when she discovered that

the Contract Administrator position was filled by someone outside

her protected class.^        Although Plaintiff argues that Defendant
has no evidence to show when she discovered the position was filled

by Padgett, Plaintiff's April 27th EEOC Charge unequivocally
states: "On August 30, 2014, I learned that Becky Padgett (White),

a lesser qualified candidate, was selected for the position instead
of me."     (EEOC Charge.)     Accordingly, the deadline for Plaintiff



5 Even if the Eleventh Circuit were to follow the date-of-hire rule. Plaintiff's
claim would still be barred for failure to exhaust her administrative remedies.
Padgett was hired before August 30th, making Plaintiff's April 27, 2015 EEOC
Charge even more untimely.

                                       8
to have filed a charge with the EEOC was February 26, 2015.

Plaintiff did not submit her charge until April 27, 2015, more

than two months past the deadline.            Therefore, Plaintiff's Title

VII   claims   are   barred   for   failure    to   exhaust   administrative

remedies.


      The Supreme Court has held, however, that the time for filing

a charge is subject to equitable doctrines such as waiver,

estoppel, and equitable tolling.        Morgan, 536 U.S. at 113 (citing

Zipes V. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)).            A

party seeking equitable tolling bears the burden to prove (1) that

she has been pursuing her rights diligently, and (2) that some

extraordinary circumstance stood in her way and prevented timely

filing.     Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958,
971 (11th Cir. 2016) (adopting general equitable tolling test for

employment discrimination cases).

      Courts are generally hesitant to apply equitable tolling,

absent extraordinary circumstances.            See Manning v. Carlin, 786

F.2d 1108, 1109 (11th Cir. 1986) (identifying three extraordinary

circumstances,       situations in which an action was pending before

a state court, situations in which the defendant had concealed

facts supporting a cause of action under Title VII, and situations

in which the plaintiff was mislead by the defendant about the

nature of his rights").       Notably, the limitations period will not

be tolled during the pendency of the employer's internal grievance
procedure.    Stafford, 688 F.2d at 1388; see also Del. State Coll.

V. Ricks, 449 U.S. 250, 261 (1980) {citing Elec. Workers v. Robbins

& Myers, Inc., 429 U.S. 229, 240 (1976)).       Similarly, a party's

pro se status will not toll the limitations period.        See South v.

Saab Cars USA, Inc., 28 F.Sd 9, 11-12 (2d Cir. 1994); Castaldo v.

Denver Pub. Sch., 276 F. App'x 839, 842 (10th Cir. 2008).

     In this case, there are no extraordinary circumstances that

prevented Plaintiff from timely filing her EEOC charge. Plaintiff

waited until January 22nd - 145 days after she discovered Padgett

was offered the job - to file a formal complaint with Defendant's

internal investigation office.       Then, she waited an additional

thirty-three days after receiving the March 25th letter to file a

charge of discrimination with the EEOC.            Plaintiff offers no

explanation for either delay.

     As   shown    above.   Plaintiff's   request    for   an   internal

investigation     cannot toll the    limitations    period.     Further,

Plaintiff admitted she filed at least two other unrelated charges

of discrimination with the EEOC prior to this case.        (PI. Dep., at

42-44.)      Therefore, she would be familiar with the reporting

deadlines and the consequences of missing them.       Even so, neither

Plaintiff's unfamiliarity with the law nor her pro se status could

toll the limitation period.     See Castaldo, 276 F. App'x at 842.

     The facts show that Plaintiff simply chose not to file her

EEOC charge until April 27, 2015, two months past the 180-day

                                    10
deadline.       This is fatal to her case.                 Plaintiff's failure to

exhaust her administrative remedies requires summary judgment in

Defendant's       favor,     regardless     of    how     viable   her    underlying

discrimination claim may be.              See Baldwin Cty. Welcome Ctr. v.

Brown,    466     U.S.     147,    152   (1984)     (per    curiam)      ("Procedural

requirements established by Congress for gaining access to the

federal courts are not to be disregarded by courts out of a vague

sympathy for particular litigants.").                   Accordingly, Defendant's

motion for summary judgment is granted.



                                   IV. CONCLUSION


      Plaintiff      failed       to   exhaust    her    administrative      remedies

because she did not file her EEOC charge of discrimination within

the     180-day    period     required      under       Title   VII.       Therefore,

Defendant's motion for summary judgment (Doc. 42) is GRANTED.                     The

Clerk shall ENTER JUDGMENT for Defendant Augusta Richmond County

Commission.       The Clerk is further directed to TERMINATE all pending

deadlines and CLOSE this case.

      ORDER ENTERED at Augusta, Georgia, this                               of March,

2019.




                                                 J. RANDA^^LL, (fHlfcF JUDGE
                                                 UNITED]5^TES DISTRICT COURT
                                                "SOUTHERN DISTRICT OF GEORGIA




                                           11
